To require respondent to vacate an order granting a new trial.
Order to show cause denied July 10, 1894.
Action, assumpsit commenced before a justice, against reíator, a resident of Chicago, 111. Plea, the general issue with notice of set off. Judgment for plaintiff. Defendant appealed. On the trial it became necessary for plaintiff to prove the agency of one Downie, but he was not able to do so and asked leave to submit to a non-suit. Relator, however, objected, whereupon the court directed a verdict of no cause of action. Afterwards, plaintiff moved for a new trial and the same was granted.